DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Receipt is acknowledged of the certified copies of the priority documents in this National Stage application from the International Bureau (PCT Rule 17.2(a)) [remarks page 8].
Applicant’s arguments, see remarks, filed 11/08/2021, with respect to the rejection(s) of all the claim(s) in view of the ADJAKPLE reference have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of US Publication to NOH et al (US 2019/0090218 A1).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication to NOH et al (US 2019/0090218 A1) (herein after NOH).

Regarding claims 1 and 16, NOH discloses an electronic device for user equipment side, comprising processing circuitry configured to [fig. 38 ‘3800’]: for a first communication resource allocated for a cellular link and a second communication resource allocated for a sidelink by a base station, perform a resource allocation for the cellular link and the sidelink in a manner of sharing the first communication resource and the second communication resource [¶0121: UL=cellular link]; and perform control to perform data communication based on the resource allocation [¶0125 steps 650-680].

Regarding claim 10, NOH discloses the electronic device according to claim 1, wherein the processing circuitry is further configured to: perform control to receive, from another user equipment, data to be sent to the base station via a current user equipment; and perform control to forward, to the base station, the data received from the other user equipment [NOH ¶0125].


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOH as applied to claims 1, 10 and 16 above, and further in view of US Publication to Patil et al. (US 2018/0049220 A1) (herein after Patil). 

Regarding claim 2, NOH discloses the electronic device according to claim 1 as discussed above. 
NOH may not disclose the step: determining priorities for a traffic of the cellular link and a traffic of the sidelink, respectively; and based on comparisons of the determined priorities with predetermined thresholds, performing the resource allocation for the traffic of the cellular link and the traffic of the sidelink. 
Patil, in the same field of endeavor, discloses a UE that may make resource selection based on schedule and priority information. The UE may determine whether the priority level of the data satisfies a priority level threshold and transmits the data on the first transmission resource or the second transmission resource based on said determination [entire document – see fig. 6 and ¶0076-0078]. The artisan may readily recognize the need to balance spectral efficiency with improved service quality and may possess the skills to compute a maximal 

Regarding claim 3, the combined NOH and Patil discloses the electronic device according to claim 2, wherein when the priority of the traffic of the cellular link is higher than a first threshold, making the second communication resource available to the traffic of the cellular link; and/or when the priority of the traffic of the sidelink is higher than a second threshold, making the first communication resource available to the traffic of the sidelink [Patil fig. 6 and ¶0076-0078].

Regarding claim 7, the combined NOH and Patil discloses the electronic device according to claim 1, wherein the processing circuitry is configured to perform the resource allocation for the traffic of the cellular link and the traffic of the sidelink based on logical channels [Patil ¶0045].

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over NOH and Patil as applied to claims 2, 3 and 7 above, and further in view of US Publication to Yu et al. (US 2019/0053215 A1) (herein after Yu).

Regarding claim 4, the combined NOH and Patil discloses the electronic device according to claim 2 as discussed above. 
Said combination may not disclose the step: determining a correspondence between the priority of the traffic of the cellular link and the priority of the traffic of the sidelink.
to ProSe per packet priority (PPPP) mapping [Yu ¶0005; see also ¶0030-0035]. Said combined system may not be able to properly prioritize traffic as intended (see discussion regarding claim 2) without proper mapping of the disparate priority approaches. A person having ordinary skill in the art may be motivated to employ the similar mapping technique/s in order to reduce inconsistent end-to-end QoS handling of same data/traffic throughout the system (Yu ¶0034). It would have been obvious, at the time of the application, to further enable the UE to determine a correspondence between the priority of the traffic of the cellular link and the priority of the traffic of the sidelink as claimed. 

Regarding claim 5, the combined NOH, Patil and Yu discloses the electronic device according to claim 4, wherein: when the priority of the traffic of the cellular link is higher than a first threshold [Patil ¶0045] and the priority of the traffic of the cellular link is higher than the priority of the traffic of the sidelink, making the second communication resource available to the traffic of the cellular link [NOH ¶0117-0118]; and/or when the priority of the traffic of the sidelink is higher than a second threshold [Patil ¶0045]  and the priority of the traffic of the sidelink is higher than the priority of the traffic of the cellular link, making the first communication resource available to the traffic of the sidelink [NOH ¶0117-0118].

Regarding claim 6, the combined NOH, Patil and Yu discloses the electronic device according to claim 2, wherein the priority of the traffic of the cellular link is determined based on a Quality-of-Service class identifier; and/or the priority of the traffic of the sidelink is determined based on a ProSe per-packet priority [Yu ¶0005; see also ¶0030-0035].

Regarding claim 8, the combined NOH, Patil and Yu discloses the electronic device according to claim 4, the processing circuitry is configured to perform the resource allocation for the traffic of the cellular link and the traffic of the sidelink based on logical channels, wherein when the priority of the traffic of the cellular link is higher than a first threshold [Patil ¶0045] and the priority of the traffic of the cellular link is higher than a priority of at least one logical channel of the sidelink, making the second communication resource available to the traffic of the cellular link [NOH ¶0117-0118]; and/or when the priority of the traffic of the sidelink is higher than a second threshold [Patil ¶0045] and the priority of the traffic of the sidelink is higher than a priority of at least one logical channel of the cellular link, making the first communication resource available to the traffic of the sidelink [NOH ¶0117-0118].

Claims 9, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over NOH as applied to claims 1, 10 and 16 above, and further in view of US Publication to Basu et al. (US 2019/0182639 A1) (herein after Basu).

Regarding claim 9, NOH discloses the electronic device according to claim 1 as shown.
NOH may not disclose: performing the resource allocation for the traffic of the sidelink further based on Bucket Size Duration and Prioritized Bit Rate. 
Basu, in the same field of endeavor cites Bucket Size Duration-BSD and Prioritized Bit Rate-PBR as useful parameters that are expected to enable networks fulfill bitrate and packet loss requirements with respect to V2X [¶0219]. Consequently, it would have been obvious, before the date of the application, to at least consider incorporating BSD and PBR among parameters considered during resource allocation. Furthermore, it would require routine skill to 

Regarding claim 15, the combined BOH and Basu disclose the electronic device according to claim 1, wherein the processing circuitry is further configured to: perform control to make a resource request to the base station, the resource request containing a logical channel identifier having a length of 3 bits or more [Basu ¶0282].

Regarding claims 17 and 20, NOH discloses an electronic device for base station side, comprising processing circuitry [fig. 44 ‘4450’] configured to: allocate a first communication resource for a cellular link and allocate a second communication resource for a sidelink; and perform control to perform data communication with the first user equipment, wherein the data communication is performed through a resource allocated by the user equipment for the cellular link in a manner of sharing the first communication resource and the second communication resource [¶0121-¶0025]
	NOH may not disclose (receiving) a resource request from a first user equipment. 
Basu in the same field of endeavor demonstrates (parts of) a standard resource allocation procedure which may include reception of resource request [Basu ¶0282]. It would have been obvious, for a person having ordinary skill in the art, to send resource request message/s. Such inclusion may be required as part of standard protocol (¶0177 and ¶0285). Furthermore, a network node may use the same information in resource mapping (¶0284-0285).

Regarding claim 18, the combined NOH and Basu discloses the electronic device according to claim 17, wherein the resource request is used for data sent by a second user equipment to the [NOH ¶0125].

Regarding claim 19, the combined NOH and Basu discloses the electronic device according to claim 17, wherein the processing circuitry is configured to perform control to perform the allocation of the first communication resource and the second communication resource through a physical downlink control channel [NOH ¶0416].

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over NOH as applied to claims 1, 10 and 16 above, and further in view of US Publication to Folke et al. (US 20160044707 A1) (herein after Folke).

Regarding claim 11, NOH discloses the electronic device according to claim 10 as shown. 
However, said device may not make a resource request to the base station, for the other user equipment to send data to the current user equipment via the sidelink and the current user equipment to forward data to the base station via the cellular link.
	Folke, in the same field of endeavor discloses various methods for enabling a wireless device send scheduling request [see abstract, entire document]. The device may be configured to send a (regular) BSR and sidelink BSR. Alternatively, a single MAC PDU may contain a BSR and a sidelink BSR in a single data unit [¶0056 – see fig. 10]. Further, a person having ordinary skill in the art would readily recognize the use of resource request as standard practice in similar systems. It would have been obvious the further enable the electronic device to make resource request/s in order to meet standard protocol requirements and to increase spectral efficiency by thusly enabling dynamic resource sharing (Folke ¶0004). 

Regarding claim 12, the combined NOH and Folke discloses the electronic device according to claim 11, wherein the resource request comprises: making a resource request for the sidelink and the cellular link by a same buffer state report [Folke ¶0056]. 

Regarding claim 13, the combined NOH and Folke discloses the electronic device according to claim 11, wherein the resource request is made based on logical channels [Folke ¶0051].

Regarding claim 14, the combined NOH and Folke further discloses said resource request may contain one or more of the following information: identification information of a logical channel; information indicating a data destination of a logical channel; and information indicating whether a logical channel is used for the cellular link or for the sidelink [Folke: ¶0054 - also ¶0055-0056 indicate LTE logical channels and/or sidelink logical channels - (note alternatively claimed limitations)].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476